Citation Nr: 0816897	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus associated with herbicide 
exposure.

3.  Entitlement to an initial compensable disability rating 
for diabetic retinopathy secondary to diabetes mellitus 
associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated August 
2001 and November 2001) of the Pittsburgh, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran died in December 2007, before the Board could 
issue a decision in his appeal.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2008, the Board received notification of the veteran's 
death in December 2007.

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion concerning the merits of this appeal or to any 
derivative claims brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed due to the veteran's death.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


